Title: From James Madison to Rufus King, 18 June 1788
From: Madison, James
To: King, Rufus


Dear SirRichmond June 18. 1788.
No question has yet been taken by which real strength of parties in our Convention can be measured. There is not a majority of more than three or four on either side. Both sides claim it. I think however it rather lies as yet in favor of the Constitution. But it is so small as to justify apprehensions from accidents as well as change of opinion. An unwillingness to risk a positive decision on so small a superiority of numbers may also operate on some of the cautious & moderate friends of the Constitution. The other party evidently wish to procrastinate. They may hear from the Convention of N. York, they may work on some of the least decided friends of the Constitution; they may weary out the patience of the House, and prepare it for an adjournment rather than remain longer at this season from home and at a place extremely disagreeable for sundry reasons at this time; these reasons enforced by a distrust of their number, will account for the policy of delay. Previous amendments will either be tried or give place to an effort to adjourn, as circumstances may point out to the leaders in opposition. I have been much indisposed & continue so in a degree which barely allows me to co-operate in the business. This will be an apology for not being more full in my communications; and will account for any unpunctuality in those already made, or which may follow. Adieu Yrs. Affecly.
Js. Madison Jr
